                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 STERLING L. COOPER,                             )
                                                 )
            Petitioner,                          )
                                                 )
 v.                                              )            No.: 3:18-CV-00368
                                                 )                 REEVES/GUIYTON
 MIKE PARRISH,                                   )
                                                 )
            Respondent.                          )

                                 MEMORANDUM OPINION

       This is a pro se prisoner’s petition for habeas corpus relief pursuant to 28 U.S.C. 2254. On

January 11, 2019, the Court entered an order providing that Petitioner had thirty days from the date

of entry of that order to pay the full filing fee or submit the necessary documents to proceed in

forma pauperis [Doc. 7]. More than thirty days have passed since entry of this order and Petitioner

has not complied with this order or otherwise communicated with the Court. Accordingly, for the

reasons set forth below, this matter will be DISMISSED due to Petitioner’s failure to prosecute

and failure to comply with the Court’s orders.

       Rule 41(b) of the Federal Rule of Civil Procedure gives this Court the authority to dismiss

a case for “failure of the plaintiff to prosecute or to comply with these rules or any order of the

court.” See, e.g., Nye Capital Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 9 (6th

Cir. 2012); Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court

considers four factors when considering dismissal under Fed. R. Civ. P. 41(b):

               (1) whether the party’s failure is due to willfulness, bad faith, or
               fault; (2) whether the adversary was prejudiced by the dismissed
               party’s conduct; (3) whether the dismissed party was warned that
               failure to cooperate could lead to dismissal; and (4) whether less
               drastic sanctions were imposed or considered before dismissal was
               ordered.
Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Reg’l Refuse Sys., Inc. v. Inland

Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

       As to the first factor, the Court finds that Petitioner’s failure to respond to or comply with

the Court’s previous order is due to Petitioner’s willfulness or fault. Specifically, Petitioner’s

failure to respond to the Court’s order may be willful (if he received the order and declined to

respond), or it may be negligent (if he did not receive the order because he failed to update his

address and/or monitor this action as required by Local Rule 83.13). Either way, the first factor

weighs in favor of dismissal.

       As to the second factor, the Court finds that Petitioner’s failure to comply with the Court’s

order has not prejudiced Respondent.

       As to the third factor, the Court warned Petitioner that the Court would dismiss the case if

Petitioner did not timely comply with the Court’s previous order [Id. at 2].

       Finally, as to the fourth factor, the Court finds that alternative sanctions would not be

effective. Petitioner was a prisoner seeking to proceed in forma pauperis in this action [Doc. 1]

and Petitioner has not complied with the Court’s most recent order.

       For the reasons set forth above, the Court concludes that the relevant factors weigh in favor

of dismissal of Petitioner’s action pursuant to Rule 41(b). White v. City of Grand Rapids, No. 01-

229234, 34 F. App’x 210, 211, 2002 WL 926998, at *1 (6th Cir. May 7, 2002) (finding that a pro

se prisoner’s complaint “was subject to dismissal for want of prosecution because he failed to keep

the district court apprised of his current address”); Jourdan v. Jabe, 951 F.2d 108 (6th Cir. 1991).

Accordingly, this action will be DISMISSED for want of prosecution pursuant to Rule 41(b).




                                                 2
       The Court must now decide whether to grant Petitioner a certificate of appealability

(“COA”). A COA should issue where a petitioner makes a “substantial showing of a denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When a district court denies a habeas petition on a

procedural basis without reaching the underlying claim, a COA should only issue if “jurists of

reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the district court was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       The Court is dismissing this petition because Petitioner failed to prosecute this action and

did not comply with a Court order, a procedural ground. Reasonable jurists could not find that this

dismissal is debatable or wrong. Accordingly, a certificate of appealability shall not issue.

       The Court CERTIFIES that any appeal from this action would not be taken in good faith

and would be totally frivolous. Fed. R. App. P. 24.

   AN APPROPRIATE ORDER WILL ENTER.

   E N T E R:


                                               ______________________________________
                                               _ _____
                                                     _______________
                                                                   ___
                                                                     ____
                                                                        ___________
                                               UNITED
                                               UNITED STATES
                                                        STAATESS DISTRICT
                                                                 DIST  CT JUDGE
                                                                    TRIC




                                                  3
